Case: 18-14852    Date Filed: 09/03/2020   Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 18-14852
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:17-cr-00022-MTT-CHW-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


DELMA GODDARD,
a.k.a., Shug
a.k.a., Big Hxmie,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 3, 2020)
               Case: 18-14852     Date Filed: 09/03/2020   Page: 2 of 8



Before MARTIN, ROSENBAUM, and ED CARNES, Circuit Judges.

PER CURIAM:

      After a four-day trial, a jury found Delma Goddard guilty of 23 crimes that

he committed during a string of drug and gun sales to a confidential informant. He

appeals his conviction and sentence, raising three issues. First, he contends that his

trial counsel provided ineffective assistance. Second, he contends that the district

court erred in not instructing the jury on the defense of entrapment. Finally, he

contends that the district court clearly erred at sentencing when it found that he had

been involved in a drug sale described in the presentence investigation report but

not charged in the indictment.

                                          I.

      In 2017 Goddard was charged in a 16-defendant, 51-count indictment with

various drug and gun charges and related conspiracies. Goddard was named in 37

of those counts. The government later filed a 4-defendant, 27-count second

superseding indictment, and Goddard was named in 26 of those counts. He was

charged with: 1 count of conspiracy to possess with the intent to distribute

controlled substances, in violation of 21 U.S.C. §§ 846 and 841(a)(1) and

(b)(1)(A), (B), and (C); 13 counts of distributing or possessing with the intent to

distribute controlled substances in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A),

(B), or (C); 6 counts of possession of a firearm as a convicted felon, in violation of


                                          2
                 Case: 18-14852        Date Filed: 09/03/2020       Page: 3 of 8



18 U.S.C. § 922(g); and 6 counts of possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c). Goddard decided to go

to trial, and the jury found him guilty of 23 counts.1

       Goddard’s presentence investigation report calculated an advisory guidelines

range of 360 months to life imprisonment. It also determined that Goddard was

subject to five separate and consecutive mandatory minimum sentences for his

§ 924(c) convictions, totaling 105 years. The parties agreed at sentencing that this

was the correct guidelines range and mandatory minimum sentence.

       Goddard objected to only a single paragraph of the PSR: a paragraph

describing a controlled drug buy that had not been charged in the second

superseding indictment. That paragraph said that two confidential informants went

to buy crack cocaine from a third party, Goddard showed up and gave the third

party the drugs, and then the informants bought those drugs. Goddard argued that,

even though one of the confidential informants had testified at trial about that drug

sale, the allegation was unsubstantiated. The district court overruled the objection

and adopted the PSR. It considered the 18 U.S.C. § 3553(a) factors and sentenced

Goddard to a total of 145 years imprisonment.




       1
         During trial, the government voluntarily dismissed three of the 26 counts, one each of
the charges for drug distribution, possession of a firearm as a convicted felon, and possession of
a firearm in furtherance of a drug trafficking crime.
                                                 3
               Case: 18-14852    Date Filed: 09/03/2020    Page: 4 of 8



                                         II.

      Goddard first contends that his trial counsel was ineffective in two ways: (1)

for failing to move to suppress a pre-arrest statement he made to law enforcement

agents, and (2) for failing to provide notice of intent to examine a government

witness about a prior conviction, which prevented his counsel from impeaching the

witness on the basis of that conviction. See Fed. R. Evid. 609.

      “Generally, we do not address ineffective assistance claims on direct appeal,

except in the rare instance when the record is sufficiently developed for us to do

so.” United States v. Greer, 440 F.3d 1267, 1272 (11th Cir. 2006). This is not one

of those rare instances.

      Goddard did not raise an ineffective assistance of counsel claim before the

district court on either of the grounds he now asserts. And because the record is

not developed enough for us to review the merits of his arguments, we will not

consider them in this direct appeal. See United States v. Perez-Tosta, 36 F.3d
1552, 1563 (11th Cir. 1994) (stating that “a claim of ineffective assistance of

counsel cannot be considered on direct appeal if the claims were not first raised

before the district court and if there has been no opportunity to develop a record of

evidence relevant to the merits of the claim”).




                                          4
               Case: 18-14852     Date Filed: 09/03/2020     Page: 5 of 8



                                          III.

      Goddard next contends that the district court erred by refusing to instruct the

jury on the defense of entrapment. He argues that there was enough evidence to

support an entrapment instruction because all of his sales of drugs and guns to the

confidential informant started with the informant asking for those illegal goods.

      We review de novo a district court’s refusal to give an entrapment

instruction. United States v. Dixon, 901 F.3d 1322, 1346–47 (11th Cir. 2018)

(recognizing that even if some of our decisions have “purported to review the

question for an abuse of discretion,” it is clear that “[t]he correct standard of

review is de novo”) (quotation marks omitted). A defendant who asserts the

affirmative defense of entrapment is entitled to an instruction on it “whenever there

is sufficient evidence from which a reasonable jury could find

entrapment.” Mathews v. United States, 485 U.S. 58, 62, 108 S. Ct. 883 (1988).

      To prove entrapment, the defendant must establish two elements: (1) the

government induced the crime, and (2) the defendant was not predisposed to

commit it. Dixon, 901 F.3d at 1346. When seeking a jury instruction on

entrapment, the “defendant bears the initial burden of production as to government

inducement.” United States v. Sistrunk, 622 F.3d 1328, 1333 (11th Cir. 2010)

(quoting United States v. Ryan, 289 F.3d 1339, 1344 (11th Cir. 2002)). He can

meet that burden by “produc[ing] any evidence sufficient to raise a jury issue that


                                           5
                Case: 18-14852     Date Filed: 09/03/2020   Page: 6 of 8



the [g]overnment’s conduct created a substantial risk that the offense would be

committed by a person other than one ready to commit it.” Dixon, 901 F.3d at

1346.

        Though “this burden is light,” it is not weightless. Sistrunk, 622 F.3d at

1333 (quoting United States v. Brown, 43 F.3d 618, 623 (11th Cir. 1995)). For

example, it is not enough for the defendant to show that the government merely

initiated contact with the defendant, or that the government suggested a crime,

solicited it, or provided the opportunity for committing it. Id. Instead, proving

government inducement requires showing that the government engaged in some

sort of “persuasion or mild coercion,” such as both providing the opportunity and

exerting excessive pressure or manipulating the defendant’s non-criminal motive.
Id. Persuasion or mild coercion can be shown by evidence that the defendant

reacted unfavorably to the government’s attempted inducement, or “that several

attempts at setting up an illicit deal had failed and on at least one occasion [the

defendant] had directly refused to participate.” Id. (quoting Ryan, 289 F.3d at

1344).

        Goddard cannot show government inducement. He points to no evidence

that the government manipulated him, no evidence that it placed excessive pressure

on him, and no evidence that he refused to participate in any of the controlled buys.

Nor could he; Goddard accepted every one of the confidential informant’s offers to


                                           6
               Case: 18-14852     Date Filed: 09/03/2020    Page: 7 of 8



buy illegal goods, from the first to the last. Goddard’s only argument that he was

induced is that the government, through its confidential informant, initiated contact

in each of the controlled buys. That is not enough. See Brown, 43 F.3d at 627

(“[I]t is not entrapment for a Government agent to . . . offer, either directly or

through an informer or other decoy, to engage in an unlawful transaction with a

defendant.”) (quoting jury instruction). Goddard was not entitled to a jury

instruction on the defense of entrapment.

                                          IV.

      Goddard contends that the district court clearly erred by accepting the PSR’s

description of a drug sale that was not charged in the indictment. He argues that

the record and testimony do not support the PSR’s description of his involvement

in the sale of those drugs.

      We review the district court’s factual findings about relevant conduct for

sentencing only for clear error. United States v. Maddox, 803 F.3d 1215, 1220

(11th Cir. 2015). It is well established that a district court in sentencing may

consider uncharged conduct, and even conduct for which a defendant was

acquitted, if it finds the government proved the conduct by a preponderance of the

evidence. See United States v. Culver, 598 F.3d 740, 752 (11th Cir. 2010); United

States v. Hamaker, 455 F.3d 1316, 1336 (11th Cir. 2006). And when the defendant

challenges the factual basis of part of the PSR, the government bears the burden of


                                            7
               Case: 18-14852      Date Filed: 09/03/2020    Page: 8 of 8



proving the disputed facts by a preponderance of the evidence. See United States

v. White, 663 F.3d 1207, 1216 (11th Cir. 2011). The district court may base its

factfinding at sentencing on evidence presented at trial, undisputed statements in

the PSR, and evidence presented at the sentence hearing. Id.

      Here, the evidence presented at trial was more than sufficient for the district

court to find by a preponderance of the evidence that Goddard participated in the

disputed drug sale. The government’s confidential informant was the buyer in that

sale, and he testified in detail about Goddard’s role in it. He testified that he was

present when Goddard showed up to deliver drugs to a third party — drugs the

informant then bought from the third party. The PSR relied on that testimony for

its description of the sale, and although Goddard disputed it, he offered no

evidence, either at trial or at sentencing, to contradict it. The district court did not

clearly err in finding that Goddard took part in that drug sale.

      AFFIRMED.




                                            8